UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6121



JAMIE RAY EVERETT,

                                             Petitioner - Appellant,

          versus


M. E. RAY, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   G. Ross Anderson, Jr., District
Judge. (CA-99-1882-0-13BD)


Submitted:   April 13, 2000                 Decided:   April 21, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jamie Ray Everett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jamie Ray Everett appeals the district court’s order denying

his motion for reconsideration of the court’s dismissal without

prejudice of his petition filed pursuant to 28 U.S.C. § 2241 (1994)

for failure to exhaust his administrative remedies.   To the extent

that Everett seeks to challenge the computation of his sentence, he

must exhaust administrative remedies. See United States v. Wilson,

503 U.S. 329, 334-37 (1992).    To the extent that Everett seeks to

challenge the validity of his conviction, such a claim may only be

raised in a motion pursuant to 28 U.S.C.A. § 2255 (West Supp.

1999).*   See generally Swain v. Pressley, 430 U.S. 372, 381 (1977);

United States v. Miller, 871 F.2d 488, 489-90 (4th Cir. 1989).

Accordingly, we affirm the district court’s order.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




     *
       Because Everett has already filed one § 2255 motion, he may
not file another § 2255 motion absent authorization from this court
pursuant to 28 U.S.C.A. § 2244 (West 1994 & Supp. 2000).


                                  2